Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or reasonably suggest the combination of features recited in independent claims 1, 10, 18 and 19, including receiving a selected exercise to perform an exercise machine comprising a slidable carriage with a first display integrated into the exercise surface, providing instructions on how to configure, adjust or be positioned on the exercise machine, displaying a visual indicator on the display indicating a location on the surface where the exerciser is to make contact, receiving a signal indicating a contact area, determining whether the exercise is properly positioned, and signaling the determination. 
Furthermore, a Terminal Disclaimer was filed on 15 April 2021 against prior U.S. Patent No’s. 10,109,216 and 10,957,218. Therefore a double patenting rejection is not warranted between the instant claims and the claims of the ‘216 and 218 patents. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715